                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
LARRY MCNAIR, BRANDON ROBERTSON, and                               DOC #: _________________
RAEMAN HECK,                                                       DATE FILED: 2/3/2020

                     Plaintiffs,

              -against-                                             17 Civ. 2976 (AT) (GWG)

N.Y.C.D.O.C.S. JOSEPH PONTE, et al.,                                         ORDER

                Defendants.
ANALISA TORRES, District Judge:

      Defendants having moved for summary judgment pursuant to Federal Rule of Civil
Procedure 56, it is hereby ORDERED that:

          •   Plaintiffs shall file their response by February 24, 2020; and
          •   Defendants shall file their reply, if any, by March 9, 2020.

      The Clerk of Court is directed to mail a copy of this order to Plaintiffs pro se.

      SO ORDERED.

Dated: February 3, 2020
       New York, New York
